DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 04/29/2021.
Claims 1 – 21 are presented for examination.


Priority
ADS dated 01/14/2019 claims priority to provisional 62682558 dated 06/08/2018.

Information Disclosure Statement
IDS dated 1/14/2019, 1/29/2019, 12/24/2020, 04/29/2021, 04/29/2021 have been reviewed. See attached.

Drawings
Drawings dated 1/14/2019 have been reviewed. They are accepted.

Specification
The abstract dated 01/14/2019 has 151 words and 12 lines with no legal phraseology. The abstract is objected to because the abstract has more than 150 words.


Claim Objections

Claim 21 is objected to because of the following informalities:  Line 11 of claim 21 recites “... at the the computing device...”. This appears to incorrectly repeat the word “the.”  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 1, from which claim 14 depends recites “a first computing device” and “a second computing device”; however, claim 14 recites that the first computing device and the second computing device may be the same device. Rather than further limiting claim 1, claim 14 actually broadens the claim because claim 1 indicates that two computing devices are required by claim 14 indicates that only 1 computing device is required thereby reducing the number of elements in the claim. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Claim 1. 
STEP 1: YES, “A method for...”
STEP 2A PRONG ONE: YES. The claim recites, in pertinent part, “... computing integrals over geometric domains, the method comprising:... , receiving data comprising a geometric representation of an object, the geometric representation specifying a geometric domain corresponding to a shape and a contained spatial region of the object;... , computationally integrating a predetermined set of basis functions over the geometric domain to derive a moment-vector for the object, the moment-vector encapsulating an analytic formation of the geometric domain that is independent of the geometric representation of the object; at the first computing device, computationally generating quadrature rules for integrating an arbitrary function by applying moment-fitting to the moment-vector; providing the quadrature rule... and..., independently of the geometric representation of the object, computationally integrating the arbitrary function over the geometric domain by applying the quadrature rules” which is a mathematical operation.

STEP 2A PRONG TWO: NO. While the claim recites “...at a first computing device... at the first computing device... to a second computing device; and at the second computing device...” this is merely a recitation of a generic “computing device” that is invoked as a tool to perform the abstract idea. Such limitations are not a practical application.
STEP 2B: NO. The claim does not recite any additional elements beyond those outlined above. Therefore there are no additional elements beyond the abstract idea which are significantly more than the abstract idea itself.

Therefore, the claim is not eligible under 35 USC 101.

Claim 18. 
STEP 1: YES “A system for...”
STEP 2A PRONG ONE: YES “... computing integrals over geometric domains, the system comprising: a first computing device comprising a first computational analysis system for carrying out operations including calculation of moment-vectors for arbitrary geometric representations of objects; and
a second computing device comprising a second computational analysis system for carrying out operations including analysis of physical and/or operational characteristics of simulated objects,
wherein the first computational analysis system is configured to:
receive data comprising a geometric representation of an object, the geometric representation specifying a geometric domain corresponding to a shape and a contained spatial region of the object;
computationally integrate a predetermined set of basis functions over the geometric domain to derive a moment-vector for the object, the moment-vector encapsulating an analytic formulation of the geometric domain that is independent of the geometric representation of the object;
computationally generate quadrature rules for integrating an arbitrary function by applying moment-fitting to the moment-vector; and
providing the quadrature rules to the second computational analysis system via a common interface for transfer of quadrature rules between the first and second computational analysis system;
and wherein the second computational analysis system is configured to:
independently of the geometric representation of the object, computationally integrate the arbitrary function over the geometric domain by applying the quadrature rules” which is a mathematical operation.
STEP 2A PRONG TWO: NO. while the claim recites “... a first computing device comprising a first computational analysis system... and a second computing device comprising a second computational analysis system... the first computational analysis stem... the second computational analysis system... the second computational analysis system...” this is merely a recitation of a generic computing system that is invoked as a tool to perform the abstract idea. Such limitations are not a practical application.

STEP 2B: NO. The claim does not recite any additional elements beyond those outlined above. Therefore there are no additional elements beyond the abstract idea which are significantly more than the abstract idea itself.

Therefore, the claim is not eligible under 35 USC 101.


Claim 19. 
STEP 1: YES “A first-stage computing device...”
STEP 2 PRONG ONE: YES. The claim recites “... including: receiving data comprising a geometric representation of an object, the geometric representation specifying a geometric domain corresponding to a shape and a contained spatial region of the object; computationally integrating a predetermined set of basis functions over the geometric domain to derive a moment-vector for the object, the moment-vector encapsulating an analytic formulation of the geometric domain that is independent of the geometric representation of the object; computationally generating quadrature rules for integrating an arbitrary function by applying moment-fitting to the moment-vector; and providing the moment-vector to a second-stage computing device; wherein the second-stage computing device is configured to: independently of the geometric representation of the object, computationally integrate the arbitrary function over the geometric domain by applying the quadrature rules” which is a mathematical operation.

STEP 1 PRONG TWO: NO. While the claim recites “...comprising: one or more processors; memory, and instructions stored in the memory that, when executed by the one or more processors, cause the first-stage computing device to carry out operations... a second-stage computing device... the second-stage computing device...” the recitation of a computer invoked as a tool is not indicative of a practical application.

STEP 2: NO. The claim recites a computer device but the recitation of a computer invoked as a tool is not significantly more than the abstract Idea.

Therefore, the claim is not eligible under 35 USC 101.


Claim 20. 
STEP 1: YES: “A second-stage computing device...”
STEP 2A PRONG ONE: YES: “... receiving, from a first-stage computing device, quadrature rules for integrating an arbitrary function over a geometric domain corresponding to a shape and a contained spatial region of an object, wherein the geometric domain is specified according to a geometric representation of the object; and independently integrating the arbitrary function over the geometric domain by applying the quadrature rules; wherein the quadrature rules are computed by the first-stage computing device, the first state-stage computing device being configured to: receive data comprising the geometric representation of the object; computationally integrate a predetermined set of basis functions over the geometric domain to derive the moment-vector for the object, the moment-vector encapsulating an analytic formation of the geometric domain that is independent of the geometric representation of the object; computationally generate the quadrature rules for integrating the arbitrary function by applying moment-fitting to the moment-vector; and  provide the moment-vector to the second-stage computing device” which is a mathematical operation.

STEP 2A PRONG TWO: NO: while the claim recites “... comprising: one or more processors; memory, and instructions stored in the memory that, when executed by the one or more processors, cause the second-stage computing device to carry out operations including:... a first-stage computing device... the first state-stage computing device... the second-stage computing device...” the recitation of a computer inocked merely as a tool to execute the abstract idea is not indicative of a practical application.

STEP 2: NO. There are not additional elements of the claim therefore the claim does not include any additional elements which are significantly more than the abstract idea.

Therefore, the claim is not eligible under 35 USC 101.





Claim 21. 
STEP 1. YES: “A non-transitory computer-readable medium...”
STEP 2A PRONG ONE: YES: “... for computing integrals over geometric domains, cause the system to carry out operations including: receiving, at a first computing device, data comprising a geometric representation of an object, that geometric representation defining a geometric domain descriptive of a shape and a contained spatial region of the object; at the first computing device, computationally integrating a predetermined set of basis functions over the geometric domain to derive a moment-vector for the object, the moment-vector encapsulating an analytic description of the geometric domain that is independent of the geometric representation of the object; at the the computing device, computationally generating quadrature rules for integrating an arbitrary function by applying moment-fitting to the moment-vector; providing the quadrature rules to a second computing device; and at the second computing device, independently of the geometric representation of the object computationally integrating the arbitrary function over the geometric domain by applying the quadrature rules” which is a mathematical operation.

STEP 2A PRONG TWO: NO. while the claim recites “... having instructions stored thereon that, when executed by the one or more processors of a system... a first computing device... at the first computing device... at the computing device... a second computing device... at the second computing device...” the recitation of computing equipment as a tool is not indicative of a practical application.

STEP 2B. NO. There are not additional elements of the claim therefore the claim does not include any additional elements which are significantly more than the abstract idea.

Therefore the claim is not eligible under 35 USC 101.


Claim 2 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more. 
Claim 3 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 4 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 5 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 6 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 7 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 8 While the claim recites that the geometric representation corresponds to image data this is merely linking the mathematical operation to a type of data. This merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 9 while the claim recites that the geometric representation corresponds to G-code, the merely characterizes the data into a format. specifying a data format used as input to the mathematical calculation is not an additional element which relies on or uses the judicial exception in a meaningful way. This is also not an additional element which is significantly more. 

Claim 10 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 11 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 12 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 13 merely further characterizes the mathematical operations. Such limitations are not a practical application nor are they significantly more.
Claim 14 merely recites characteristics of the computing device but again the computing device is merely invoked as a tool. Such limitations are not a practical application nor are they significantly more.
Claim 15 merely recites characteristics of the computing device but again the computing device is merely invoked as a tool. The claim recites providing quadrature rules “via a common interface” which characterizes the computer but this doesn’t result in a practical application and communication through a common interface is not significantly more than the abstract idea.
Claim 16 recites the first computing system receiving a request for quadrature rules, however, computers sending a receiving requests for data is not significantly more than the abstract idea.Such limitations are not a practical application nor are they significantly more.
Claim 17 recites that the interface is a plug-and-play interface, however, this merely characterizes the computer system and the computer system is still only invoked as a tool. Such limitations are not a practical application nor are they significantly more.


Potentially Allowable Subject Matter.
Claims, 1, 18, 19, 20, and 21 each appear to contain allowable subject matter; however, the claims are not in condition for allowance due to the outstanding rejections under 35 USC 101, 112, and the objections as outlined above.


Closes Prior Art
Thiagarajan_2014 (Adaptively weighted numerical integration over arbitrary domains, computers and mathematics with applications 67 (2014) 1682 – 1702) teaches data comprising a geometric representation of an object, the geometric representation specifying a geometric domain corresponding to a shape and contained spatial region of the object and to calculate the moment vectors (equation 7) and to calculate quadrature rules and fit them (page 1687 section 3) and basis functions (page 1683: “... moment-fitting equations involve computing integrals of the basis function (known as moments) over an arbitrary geometric domain...”) but does not teach a first computing device nor providing the quadrature rules to a second computing device.

Mousavi_2009 (Generalized Gaussian Quadrature Rules on Arbitrary Polygons, International Journal for numerical methods in engineering, 2009, 00:1-26) teaches “moment fitting equations that contain integration of the basis function over the region, have been used to find quadrature rules over the triangle...” (page 3 par 2) but does not teach but does not teach a first computing device nor providing the quadrature rules to a second computing device.

Kapur_2001 (US 6,314,545 B1) teaches a discretization means for discretizing a geometric component into a plurality of regions of the geometry using known general purpose computer and then each region in turn is divided by a quadrature node generating means which is another process within the general purpose computer for dividing the regions into a plurality of quadrature nodes (col 8 lines 35 – 50) thereby teaching a first computing means for computing a quadrature implemented with a general purpose computer and a second computing means for computing means for computing a high order quadrature for pairs of nodes and running a process within the general purpose computer (col 8 lines 60 – 67) but this does not teach a second computing device receiving from a first computing device quadrature rules and then the second computing device independently integrating an arbitrary function over the geometric domain by applying quadrature rules.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146